Case 1:17-cv-00088-IMK-MJA Document 376 Filed 07/12/21 Page 1 of 12 PageID #: 17046



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

   JACKLIN ROMEO,
   Individually and on behalf
   of others similarly situated;
   SUSAN S. RINE,
   Individually and on behalf
   of others similarly situated;
   DEBRA SNYDER MILLER,
   Individually and on behalf
   of others similarly situated,

                      Plaintiffs,

   v.                                            CIVIL ACTION NO. 1:17CV88
                                                        (Judge Keeley)

   ANTERO RESOURCES CORP.,

                      Defendant.

                   MEMORANDUM OPINION AND ORDER GRANTING
                 DEFENDANT’S MOTION TO STAY [DKT. NO. 368]

         In this breach of contract class action, the plaintiffs,

   Jacklin Romeo (“Romeo”), Susan S. Rine (“Rine”), and Debra Snyder

   Miller (“Miller”) (collectively, “the Plaintiffs”), individually

   and on behalf of others similarly situated, allege that the

   defendant, Antero Resources Corporation (“Antero”), breached its

   obligations under the royalty provisions of two types of lease

   agreements    by   improperly    deducting   post-production     costs   and

   failing to pay royalties based upon the price received at the point

   of sale. On June 18, 2021, Antero moved to stay this action pending

   final resolution of its appeal in Corder v. Antero Resources Corp.,

   1:18CV30 (Lead Case). After hearing oral argument on July 7, 2021,
Case 1:17-cv-00088-IMK-MJA Document 376 Filed 07/12/21 Page 2 of 12 PageID #: 17047
   ROMEO, ET. AL V. ANTERO                                               1:17CV88

                MEMORANDUM OPINION AND ORDER GRANTING
              DEFENDANT’S MOTION TO STAY [DKT. NO. 368]
   and for the reasons discussed below, the Court GRANTED Antero’s

   motion (Dkt. No. 368) and STAYED this case.

                                      I.     BACKGROUND

           A.        Factual Background
           Each of the Plaintiffs alleges ownership of an oil and gas

   interest in Harrison County, West Virginia, subject to an existing

   oil and gas lease under which the lessee’s interest has been

   assigned to Antero (Dkt. No. 31 at 2).

           Romeo is the assignee of a portion of the lessors’ interest

   under a March 14, 1984 lease agreement between lessors Jessie J.

   Nixon, Betty Nixon, Mary Alice Vincent, and Hubert L. Vincent, and

   lessee Clarence W. Mutschelknaus (“the Mutschelknaus Lease”). Id.

   at 6. Antero acquired the lessee’s rights and obligations sometime

   prior        to    January   1,   2009.   The   royalty   provision   of   the

   Mutschelknaus Lease contains the following language:

           In consideration of the premises, the said [Lessee]
           covenants and agrees: First, to deliver monthly to the
           credit of the Lessors, their heirs or assigns, free of
           costs, in a pipeline, to which Lessee may connect its
           wells, Lessors’ proportionate share of the equal one-
           eighth (1/8) part of all oil produced and saved from the
           leased premises; and second, to pay monthly Lessor’s
           proportionate share of the one-eighth (1/8) of the value
           at the well of the gas from each and every gas well
           drilled on said premises, the product from which is
           marketed and used off the premises, said gas to be
           measured at a meter set on the farm, and to pay monthly
           Lessors’ proportionate share of the one-eighth (1/8) of
           the net value at the factory of the gasoline and other
           gasoline products manufactured from casinghead gas.


                                             2
Case 1:17-cv-00088-IMK-MJA Document 376 Filed 07/12/21 Page 3 of 12 PageID #: 17048
   ROMEO, ET. AL V. ANTERO                                            1:17CV88

                   MEMORANDUM OPINION AND ORDER GRANTING
                 DEFENDANT’S MOTION TO STAY [DKT. NO. 368]
   Id.
         Rine and Miller are assignees of portions of the lessors’

   interest under an October 19, 1979 lease between lessors Lee H.

   Snyder, and Olive W. Snyder, and lessee Robert L. Matthey, Jr.

   (“the Matthey Lease”). Id. at 6-7. Antero was assigned the lessee’s

   interest sometime prior to July 17, 2012. Id. at 7-8. The royalty

   provision of the Matthey Lease contains the following language:


         (a) Lessee covenants and agrees to deliver to the
         credit of the Lessor, his heirs or assigns, free of cost,
         in the pipe line to which said Lessee may connect its
         wells, a royalty of one-eighth (1/8) of native oil
         produced and saved from the leased premises.

         (b) Lessee covenants and agrees to pay Lessor as
         royalty for the native gas from each and every well
         drilled on said premises producing native gas, an amount
         equal to one-eighth (1/8) of the gross proceeds received
         from the sale of the same at the prevailing price for
         gas sold at the well, for all native gas saved and
         marketed from the said premises, payable quarterly.

   Id. at 8-9.

         On May 15, 2017, the Plaintiffs filed a class action complaint

   asserting a breach of contract claim related to Antero’s alleged

   failure to pay them a full 1/8th royalty payment for their natural

   gas interests. Gas produced under the leases at issue (the “Class

   Leases”) consists of “wet gas” (saturated with liquid hydrocarbons

   and water) that may be processed to obtain marketable “residue

   gas.” This wet gas also contains valuable liquid hydrocarbon




                                        3
Case 1:17-cv-00088-IMK-MJA Document 376 Filed 07/12/21 Page 4 of 12 PageID #: 17049
   ROMEO, ET. AL V. ANTERO                                            1:17CV88

                 MEMORANDUM OPINION AND ORDER GRANTING
               DEFENDANT’S MOTION TO STAY [DKT. NO. 368]
   components (ethane, butane, isobutane, propane, and natural gas)

   (“NGLs”) that may be extracted and fractionated prior to sale.

         The Plaintiffs contend that because neither of the Class

   Leases royalty provisions expressly permits such deductions West

   Virginia law imposes a duty upon Antero to calculate royalties

   based on the price it receives from third parties for the residue

   gas and NGLs, without deductions. They assert that despite this

   duty Antero has deducted various post-production costs for residue

   gas and NGLs from their royalty payments.

         B.    Procedural History

         On March 23, 2020, pursuant to Federal Rule of Civil Procedure

   23(b)(3), the Court entered a Class Certification Order, which

   defined the following Class:

         Persons and entities, including their respective
         successors and assigns, to whom Antero has paid
         royalties (“Royalties”) on Natural Gas, including
         natural gas liquids, produced by Antero from wells
         located in West Virginia at any time since January 1,
         2009, pursuant to Leases which contain either of the
         following gas royalty provisions: (a) [Lessee] covenants
         and agrees “to pay monthly Lessors’ proportionate share
         of the one-eighth (1/8) of the value at the well of the
         gas from each and every gas well drilled on said
         premises, the product from which is marketed and used
         off the premises, said gas to be measured at a meter set
         on the farm”; or (b) “Lessee covenants and agrees to pay
         Lessor as royalty for the native gas from each and every
         well drilled on said premised producing native gas, as
         amount equal to one-eighth (1/8) of the gross proceeds
         received from the sale of the same at the prevailing
         price for gas sold at the well, for all native gas saved
         and marketed from the said premises, payable quarterly.”


                                        4
Case 1:17-cv-00088-IMK-MJA Document 376 Filed 07/12/21 Page 5 of 12 PageID #: 17050
   ROMEO, ET. AL V. ANTERO                                            1:17CV88

                   MEMORANDUM OPINION AND ORDER GRANTING
                 DEFENDANT’S MOTION TO STAY [DKT. NO. 368]
         The Class excludes: (1) agencies, departments, or
         instrumentalities of the United State of America; (2)
         publicly traded oil and gas exploration companies; (3)
         any person who is or has been a working interest owner
         in a well produced by Antero in West Virginia; and (4)
         Antero.

   (Dkt. No. 152 at 42-43). The Court also identified four common

   questions of law and fact:

         1)    Do Wellman and Tawney apply to both market value
               and proceed leases?

         2)    If so, do the leases at issue, as modified by any
               subsequent modifications (if any), have the
               specific language required by Wellman and Tawney
               that would allow Antero to deduct post-production
               expenses from the Plaintiffs’ royalty payments?

         3)    If not, did Antero unlawfully deduct postproduction
               expenses from the Plaintiffs’ royalty payments?

         4)    If so, how did Antero calculate these deductions?

   Id. at 32. The Fourth Circuit denied Antero’s interlocutory appeal

   of the Court’s Class Certification Order on April 15, 2020 and

   this Court denied Antero’s motion to amend the Order on May 11,

   2020 (Dkt. Nos. 171; 176; 195).

         On February 12, 2021, the parties filed cross motions for

   summary judgment on the Plaintiffs’ breach of contract claim and

   the Plaintiffs moved for summary judgment on each of Antero’s

   eighteen (18) affirmative defenses (Dkt. Nos. 353, 354, 355). These

   motions are fully briefed and pending disposition.




                                        5
Case 1:17-cv-00088-IMK-MJA Document 376 Filed 07/12/21 Page 6 of 12 PageID #: 17051
   ROMEO, ET. AL V. ANTERO                                                      1:17CV88

                        MEMORANDUM OPINION AND ORDER GRANTING
                      DEFENDANT’S MOTION TO STAY [DKT. NO. 368]
                                    II. DISCUSSION
          On June 18, 2021, Antero moved to stay this action pending

   final resolution of its appeal in Corder, arguing that the outcome

   of    that    appeal    will      impact   this        litigation   (Dkt.   No.   368).

   According to Antero, the Class Lease royalty provisions in this

   case are identical to several of the royalty provisions at issue

   in Corder and, to the extent that those Class Leases that have

   been modified to include a market enhancement clause are properly

   before the Court, that market enhancement clause is identical to

   the one at issue in Corder. The Plaintiffs oppose Antero’s motion

   to stay, arguing that Antero “seek[s] to stay this litigation for

   the    sole       purpose   of    delaying       the    [Plaintiffs’]   recovery     of

   substantial monetary judgment against Antero” (Dkt. No. 370 at 4).

          In Corder, the plaintiffs alleged that Antero had improperly

   deducted post-production costs from royalty payments due them

   under several oil and gas leases. In a Memorandum Opinion and Order

   entered on May 12, 2021, the Court granted in part the plaintiffs’

   Motion for Summary Judgment and denied Antero’s Motion for Summary

   Judgment (Civil Action No. 1:18CV30, Dkt. No. 242). Specifically,

   the Court held that the market value leases were governed by and

   failed       to    satisfy       the   heightened         specificity   requirements

   established in Wellman v. Energy Resources, 557 S.E.2d 254 (W. Va.

   2001), and Tawney v. Columbia Natural Resources, 633 S.E.2d 22 (W.


                                                6
Case 1:17-cv-00088-IMK-MJA Document 376 Filed 07/12/21 Page 7 of 12 PageID #: 17052
   ROMEO, ET. AL V. ANTERO                                                1:17CV88

                 MEMORANDUM OPINION AND ORDER GRANTING
               DEFENDANT’S MOTION TO STAY [DKT. NO. 368]
   Va. 2006). Id. at 30–31. The Court further held that the market

   enhancement clause in Corder was ambiguous and failed to satisfy

   Tawney’s    second     prong    because    it   did   not      identify   with

   particularity    the    costs   that   Antero   may   deduct    from   certain

   plaintiffs’ royalty payments. Id. at 17–23.

   A.    Applicable Law

         A motion to stay is committed to the sound discretion of the

   district court. Gisper v. Simplicity, Inc., 2011 WL 128776, at *3

   (N.D.W. Va. Jan. 14, 2011); see also Landis v. North Am. Co., 299

   U.S. 248, 254–55 (1936)(holding that the decision whether to grant

   a stay is discretionary, and within the inherent power of the court

   “to control the disposition of the causes on its docket with

   economy of time and effort for itself, for counsel, and for

   litigants.”). “The party seeking a stay must justify it by clear

   and convincing circumstances outweighing potential harm to the

   party against whom it is operative.” Williford v. Armstrong World

   Indus., Inc., 715 F.2d 124, 127 (4th Cir. 1983). Relevant factors

   for   the   Court's    consideration   include   “(1)   the     interests   of

   judicial economy; (2) hardship and equity to the moving party if

   the action is not stayed; and (3) potential prejudice to the non-

   moving party.” Tolley v. Monsanto Co., 591 F.Supp.2d 837, 844 (S.D.

   W. Va. 2008) (internal citation omitted).




                                          7
Case 1:17-cv-00088-IMK-MJA Document 376 Filed 07/12/21 Page 8 of 12 PageID #: 17053
   ROMEO, ET. AL V. ANTERO                                            1:17CV88

                  MEMORANDUM OPINION AND ORDER GRANTING
                DEFENDANT’S MOTION TO STAY [DKT. NO. 368]
   B.    Analysis

         Here, the interests of judicial economy and the potential

   hardship imposed upon Antero if its motion is denied weigh heavily

   in favor of staying this case.

         1.    Interests of judicial economy
         Antero asserts that judicial economy is best served by staying

   this case pending resolution of the appeal in Corder because the

   Fourth Circuit’s decision regarding the applicability of Wellman

   and Tawney to royalty provisions identical to those at issue here

   will impact the outcome of this action (Dkt. No. 368-1 at 7).

   Additionally, Antero argues that, if this case is not stayed and

   the Fourth Circuit reverses or vacates the decision in Corder, the

   Court will be required to reconsider any summary judgment decision

   in this action, which would lead to confusion among the Plaintiffs

   and wasted resources. Id.

         The Plaintiffs, however, contend that Antero has “fail[ed] to

   identify any specific question of West Virginia law which might be

   at issue in the Corder appeal, or how the resolution of any such

   issue would impact any issue of substance in this case” (Dkt. No.

   370 at 3). The Court finds this argument disingenuous.

         In Corder, the Court ruled that market value leases are

   subject to the dictates of Wellman and Tawney. This is the first

   common question of law identified in Romeo, and one that the


                                        8
Case 1:17-cv-00088-IMK-MJA Document 376 Filed 07/12/21 Page 9 of 12 PageID #: 17054
   ROMEO, ET. AL V. ANTERO                                              1:17CV88

                MEMORANDUM OPINION AND ORDER GRANTING
              DEFENDANT’S MOTION TO STAY [DKT. NO. 368]
   parties discuss at length in their cross motions for summary

   judgment. Should the Fourth Circuit reverse or vacate the decision

   in     Corder,   this   Court    also   would    have   to   reconsider   the

   applicability of Wellman and Tawney to the leases in this case.

          Further, as Antero contends, the Romeo Class Lease royalty

   provisions are identical to several of the royalty provisions at

   issue in Corder. For example, the Mutschelknaus Lease in this

   action contains the same royalty provision as Lease 9 in Corder,

   and the Matthey Lease in this action contains the same royalty

   provision as Leases 6 and 7 in Corder. In Corder, the Court found

   that Leases 6, 7, and 9, in their unmodified form were governed by

   Wellman and Tawney and did not allow Antero to allocate any portion

   of post-production costs to the royalty payees.

          As well, several of the Class Leases in this case have been

   modified to include the same market enhancement clause at issue in

   Corder. There, the Court found that the market enhancement clause

   was ambiguous and failed to satisfy the second prong of the Tawney

   analysis. Antero argues that, to the extent that these modified

   Class Leases are part of the Class here, the Fourth Circuit’s

   decision in Corder would impact any analysis of Antero’s obligation

   under this clause.

          The Court recognizes that very few of the Class Leases in

   this     case    contain   the    modification     at   issue   in   Corder.


                                           9
Case 1:17-cv-00088-IMK-MJA Document 376 Filed 07/12/21 Page 10 of 12 PageID #:
                                  17055
 ROMEO, ET. AL V. ANTERO                                           1:17CV88

              MEMORANDUM OPINION AND ORDER GRANTING
            DEFENDANT’S MOTION TO STAY [DKT. NO. 368]
Nevertheless, because Corder also discussed both Class                      Lease

royalty provisions in their unmodified form, each of the Class

Leases here may be impacted by the Fourth Circuit’s decision in

Corder. Overall, therefore, this factor weighs heavily in favor of

staying the case.

      2.     Hardship to Antero
      Antero next contends that it faces actual and immediate

irreparable harm if a stay is denied because it will be required

to expend substantial resources to prepare for trial and, if

unsuccessful, to file an appeal on nearly identical issues (Dkt.

No.   368   at    8).   The   Plaintiffs    ignored   this    factor   in   their

briefing.

      This factor weighs in favor of staying the case. If this case

proceeds to trial, and the Fourth Circuit thereafter reverses or

vacates this Court’s decision in Corder, both parties will have

unnecessarily incurred the expense of trial.

      3.     Potential prejudice to the Plaintiffs
      Finally, Antero argues that the Plaintiffs will not be harmed

if this case is stayed because there have been no meaningful

settlement       negotiations,   the   Fourth   Circuit      will   resolve   the

Corder appeal in a timely manner, and any delay will be minimal

given the duration of this litigation. Id. at 8–9. Antero also




                                       10
Case 1:17-cv-00088-IMK-MJA Document 376 Filed 07/12/21 Page 11 of 12 PageID #:
                                  17056
 ROMEO, ET. AL V. ANTERO                                           1:17CV88

              MEMORANDUM OPINION AND ORDER GRANTING
            DEFENDANT’S MOTION TO STAY [DKT. NO. 368]
states that a stay will actually benefit the Plaintiffs because

they will be spared the expense of litigating an appeal. Id.

      The Plaintiffs point out, however, that Antero has moved to

stay the case only six (6) weeks before a trial for which they

have been diligently preparing. This case has been pending since

May 15, 2017, and delaying its final disposition for an indefinite

period of time pending Antero’s appeal in a separate action will

prejudice the Plaintiffs as they may be entitled to damages from

Antero in this case. Antero noticed its appeal in Corder on June

24, 2021, an appellate case was opened on June 28, 2021, but no

briefing schedule has yet been entered. Therefore, this factor

weighs slightly against staying the case.

      Although there is a looming trial date and the parties have

fully discovered this case, the Corder appeal will address the

heartland issue in this litigation, whether Wellman and Tawney

apply to both market value and proceeds leases. Neither party

denies that resolution of this question by the Fourth Circuit in

Corder will have material effect on the outcome of this litigation.

      Thus, while the Plaintiffs may suffer some prejudice by a

stay in this case, such prejudice is not unfair. The Court has not

yet decided summary judgment and the parties, who have not yet

participated in a final pretrial conference, will be spared any

further    expense   of   litigation.     The   slight   prejudice   to   the


                                     11
Case 1:17-cv-00088-IMK-MJA Document 376 Filed 07/12/21 Page 12 of 12 PageID #:
                                  17057
 ROMEO, ET. AL V. ANTERO                                           1:17CV88

              MEMORANDUM OPINION AND ORDER GRANTING
            DEFENDANT’S MOTION TO STAY [DKT. NO. 368]
Plaintiffs is outweighed by the interests of judicial economy in

avoiding duplicative litigation and the irreparable harm Antero

would incur should its motion be denied.

                               III. CONCLUSION

      For the reasons discussed, the Court:

           GRANTED Antero’s motion to stay (Dkt. No. 368);

           STAYED this case pending resolution of the appeal in

            Corder   v.   Antero   Resources   Corp.,   Civil   Action   No.

            1:18CV30 (Lead Case); and

           DIRECTED the parties to advise it when the Fourth Circuit

            Court of Appeals issues a final decision in Corder.

      It is so ORDERED.

      The Clerk SHALL transmit copies of this Memorandum Opinion

and Order to counsel of record.

DATED: July 12, 2021

                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE




                                     12
